Name: 94/456/EC: Council Decision of 17 June 1994 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1994 to 31 December 1995, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast
 Type: Decision
 Subject Matter: fisheries;  economic policy;  Africa;  international affairs;  European construction
 Date Published: 1994-07-22

 Avis juridique important|31994D045694/456/EC: Council Decision of 17 June 1994 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1994 to 31 December 1995, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast Official Journal L 188 , 22/07/1994 P. 0003 - 0003 Finnish special edition: Chapter 4 Volume 6 P. 0099 Swedish special edition: Chapter 4 Volume 6 P. 0099 COUNCIL DECISIONof 17 June 1994on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1994 to 31 December 1995, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast(94/456/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast (1), Having regard to the proposal from the Commission, Whereas, in accordance with the second subparagraph of Article 15 of the aforesaid Agreement, the Community and the Republic of Guinea conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed to the Agreement; Whereas, as a result of these negotiations, a new Protocol was initialled on 24 February 1994; Wheres, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Republic of Guinea for the period from 1 January 1994 to 31 December 1995; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol be applied as soon as possible; whereas, for this reason, the two Parties initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the current Protocol; Whereas the Agreement in the form of an exchange of letters should be approved, pending a final decision taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1994 to 31 December 1995, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast is hereby approved on behalf of the Community. The texts of the Agreement in the form of an exchange of letters and of the Protocol are attached to this Decision. Article 2The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Luxembourg, 17 June 1994. For the CouncilThe PresidentTh. MIKROUTSIKOS(1) OJ No L 111, 27. 4. 1983, p. 1.